DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance:  The prior art fails to disclose or render obvious the claimed combination including a singular exhaust pipe for use with an engine which emits exhaust gases through an exhaust manifold, comprising: a fluid exhaust passageway defining an interior surface and an exterior surface, the exhaust passageway having at least a portion thereof with a vertical vector such that the rain entering the distal end of the exhaust passageway may flow downwardly along the interior surface of the fluid exhaust passageway toward the intake manifold; the internal surface of the exhaust passageway defining one or more circumferentially disposed and outwardly extending grooves, with the one or more grooves having an inner surface which extends to an outer diameter greater than the outer diameter of the internal surface of the exhaust passageway proximate the one or more grooves on either side thereof, such that the rain flowing downwardly along the interior surface of the fluid exhaust passage flows into the one or more outwardly extending grooves; at least one open hole in the outwardly extending grooves through which rain flowing into the one or more grooves may pass out of the exhaust passageway such that at least a portion of the rain entering the proximal end of the exhaust passageway may be prevented from passing downwardly below the one or more grooves of the exhaust passageway.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner Binh Tran whose telephone number is (571) 272-4865.  The examiner can normally be reached on Monday-Friday from 8:00 a.m. to 4:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors, Mark Laurenzi, can be reach on (571) 270-7878.   The fax phone numbers for the organization where this application or proceeding is assigned are (571) 273-8300 for regular communications and for After Final communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Binh Q. Tran
/BINH Q TRAN/Primary Examiner, Art Unit 3748                                                                                                                                                                                                        January 16, 2021